DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 07/09/2019.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 10/14/2019, 07/11/2019 12/17/2020 have been in the application file and the information referred to therein has been considered. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  in the Experimental Examples 2, 3, and 4 substituents R1 to R3 are identified as methyl, while substituents R4 to R7 are not identified.  Instant claim 1 recites R4 to R7 as R4 to R7 each independently include a hydrogen atom, a C1-10 linear alkyl group, a C 3-10 branched alkyl group, a C1-10 alkoxy group, or an aryl group. However, for experimental example definite R4-R7 need to be provided as well as yield and purity of obtained product.  To reproduce the experimental example, one skill in the art need to know exact compound, that was used as reagent to avoid undue experimentation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is   rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “aryl” is not clearly defined and as such looks too broad.  All carbon aromatic radicals can be described as “aryl”: phenyl, naphtyl, anthraceny, fluorenyl, pyrenyl etc. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Claims 3-7 depend from claim 2 directly or indirectly and fall therewith.
Allowable Subject Matter
Claim 2 will be allowable if: (1)the claim is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and (2) corrections to the Specification are made as indicated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727